Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  135222                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 135222
                                                                    COA: 278498
                                                                    Kent CC: 05-0010024-FC
  KENNETH LOUIS HARN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 18, 2007
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Watkins (Docket No. 135787) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2008                      _________________________________________
           p0416                                                               Clerk